Citation Nr: 1426127	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ankle sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned in March 2013.  In November 2013, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

The Board notes that additional evidence has been received, including a copy of an August 2013 Ankle Conditions Disability Benefits Questionnaire completed by a private physician (Dr. D.B), and an April 2014 VA examination report.  In a May 2014 letter, the Veteran, via his representative, has waived his right to initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board has considered the United States Court of Appeals for Veterans Claims' (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran testified that he can no longer work as a salesman and can no longer work in the restaurant business because he cannot stand for long periods of time.  See March 2013 Board Hearing Transcript (Tr.) at 14.  He stated that he was a fulltime student.  Id.  Medical evidence suggests that the Veteran can only work in occupations that require limited standing or walking, but not that he is unable to sustain and follow gainful employment.  See June 2013 private treatment record; April 2014 VA examination.  His current employment status is unclear and he has not explicitly claimed that he is unemployable due to his service-connected left ankle strain.  Therefore, the Board finds that a claim of entitlement to a TDIU is not a component of the current appeal.  
The medical evidence reflects that the Veteran has decreased sensation of the left ankle and foot.  See July 2013 private medical record; April 2014 VA examination.  It is unclear, however, whether the decreased sensation is related to his service-connected left ankle and foot disabilities.  Therefore, the issue of entitlement to service connection for decreased sensation of the left ankle and foot is being REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the effective date of service connection, the Veteran's left ankle sprain has been primarily manifested by pain, limited motion, and weakness with flare-ups occurring three to four times per month; there has been no ankylosis of the ankle joint.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for left ankle sprain are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

In this case, the Veteran's claim for an increased rating arose from the disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified and available post-service VA and private treatment records.  The Veteran was also afforded VA examinations for his left ankle disability in November 2009 and April 2014.  In an October 2010 statement and during the March 2013 Board hearing, the Veteran indicated that the November 2009 VA examiner did not adequately document the severity of his disability and the frequency of flare-ups.  He reported that he had constant left ankle pain (3-4/10 in severity) and flare-ups that occurred 3 or 4 times per month (7-8/10 in severity).  See March 2013 Board Hearing Tr. at 7.  He also indicated that his left ankle disability had worsened since the November 2009 VA examination.  Id. at 8-9.  

In November 2013, the Board remanded the claim to obtain a new VA examination, which was conducted in April 2014.  The April 2014 VA examiner reviewed the claims file, noted and considered the Veteran's reported symptoms and flare-ups, and examined the Veteran and noted the pertinent findings.  The April 2014 VA examination report, together with the Veteran's testimony and the objective findings on November 2009 VA examination, have been reviewed and found to be collectively adequate, as together they address the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board also finds that the AOJ substantially complied with the 2013 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in March 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

Analysis

In a January 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for left ankle sprain effective November 30, 2007.  The Veteran appealed, requesting a higher initial disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 . Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran has been assigned an initial 10 percent rating for his service-connected left ankle sprain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis).  Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent rating is assigned for moderate limitation.  A 20 percent rating is assigned for marked limitation.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is from 0 to 20 degrees on dorsiflexion and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II.

During the November 2009 VA examination, the Veteran complained of left ankle pain, stiffness, weakness, decreased motion, giving way, effusions, swelling, and tenderness.  There was no deformity and no instability.  The Veteran reported flare-ups of pain approximately every ten days, lasting three to seven days.  His symptoms were exacerbated by activity, such as walking or standing.  He reported that he was able to stand 15 to 30 minutes and walk one to three miles.  The Veteran reported that he worked fulltime as a salesman and had not lost any time from work in the previous 12 months.  The examiner indicated that the Veteran's left ankle disability limited his ability to stand.  

On physical examination of the Veteran's left ankle, edema and tenderness were noted.  There was no instability, no tendon abnormality, and no ankylosis.  The Veteran walked with an antalgic gait and there was objective evidence of painful motion.  Range of motion of the left ankle was from 0 to 15 degrees on dorsiflexion and from 0 to 35 degrees on plantar flexion.  There was no additional loss of motion with repetitive testing.  X-rays showed mild degenerative changes of the left ankle and minimal soft tissue swelling particularly over the lateral malleolus.  

In an October 2010 statement, the Veteran clarified what he reported to the November 2009 VA examiner.  He said that he had constant pain in his left ankle (365 days a year, 24 hours a day).  He said the severity of pain varied and that three to four times per month, the pain was so severe that he was unable to walk normally.  

During the March 2013 Board hearing, the Veteran testified that his left ankle always hurt.  See Board Hearing Tr. at 7.  He said that he had constant left ankle pain (3-4/10 in severity) with debilitating flare-ups that occurred three to four times per month (7-8/10 in severity).  Id.  He said that he was a fulltime student and was limited in the types of jobs he could do because he could not stand for long periods of time.  Id. at 13-14.

A June 2013 private medical record from Dr. D.B. reflects that the Veteran had severe pain and tenderness on palpation of the left foot and ankle.  He had decreased range of motion of the ankle joint and decreased sensation on the left ankle and foot.  The physician also noted that the Veteran's left calf was smaller than his right, which correlated to atrophy of the left leg and ankle.  The examiner opined that the Veteran sustained severe traumatic ankle and foot injuries during his military service and that his condition had deteriorated over the years and that he had severe arthritic degeneration of the left foot and ankle.  The examiner opined that the Veteran was unable to do any type of manual or work activities that involved standing, ambulating, or weight-bearing, but could perform occupations that involved sitting and very limited standing or walking.  

Dr. D.B. also completed an Ankle Conditions Disability Benefits Questionnaire in August 2013.  He diagnosed the Veteran with arthralgia.  Range of motion studies were not conducted; however, the physician indicated that the Veteran had ankylosis of the left ankle joint in both plantar flexion and dorsiflexion.  It was also noted that anterior drawer and talar tilt testing revealed laxity of the left ankle.  The physician also noted that the Veteran had Achilles tendonitis or Achilles tendon rupture of the left ankle and malunion of the talus (astragalus).  No X-rays or diagnostic testing was performed and no results were available for review.  

The report of the April 2014 VA examination reflects the Veteran's complaints of constant pain with flare-ups that resulted in no mobility.  On physical examination, range of motion of the left ankle was from 0 to 35 degrees of plantar flexion and 0 to 10 degrees of dorsiflexion with pain throughout the range of motion.  With repetitive testing, there was no additional loss in range of motion.  Muscle strength was 2/5 on ankle plantar flexion and dorsiflexion.  There was no laxity or ankylosis.  The examiner also indicated that the Veteran's left calf was smaller than his right, which was suggestive of relative disuse of the left lower extremity.  The Veteran also had decreased sensation to touch at the left foot and ankle as compared to the right.  The examiner noted the following functional impairments:  less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran regularly used ankle brace and a TENS unit.  X-rays showed small to moderate left and moderate right ankle joint effusions.  There were no features of degenerative change and no talar dome osteochondral abnormality.  The examiner opined that the left ankle's limited mobility and constant pain impacted the Veteran's ability to work and prevented prolonged standing, carrying, lifting, and walking.  

Given the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds a higher 20 percent rating for right ankle strain is warranted since the effective date of service connection.

In this case, the November 2009 and April 2014 VA examination range of motion studies are suggestive of only moderate limitation of motion of the left ankle, which correlates to a 10 percent rating under Diagnostic Code 5271.  During the November 2009 VA examination, dorsiflexion was only limited by 5 degrees, meaning that the Veteran maintained 75 percent of normal range of motion.  Plantar flexion was limited by 10 degrees - maintaining about 77 percent of normal range of motion.  During the April 2014 VA examination, dorsiflexion was slightly worse, limited by 10 degrees or about 50 percent of normal dorsiflexion.  Plantar flexion was the same.  These findings suggest moderate rather than marked limitation of motion.  

The Board, however, has also considered the Veteran's functional loss associated with complaints of left ankle flare-ups, pain on movement, and weakened movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran reported that he has debilitating flare-ups that occur three or four times per month.  He has difficulty standing and walking for prolonged periods of time.  During the April 2014 VA examination, he exhibited pain throughout left ankle range of motion and muscle strength was only 2/5 on dorsiflexion and plantar flexion.  When considering the Veteran's overall disability picture, the Board finds that a higher 20 percent rating for marked limitation of motion is appropriate in the case.  

The Board finds, however, that a rating in excess of 20 percent is not warranted at any time during the pendency of the claim.  Higher ratings are available with evidence of ankylosis of the ankle, but the most competent and probative evidence does not reflect that the Veteran has left ankle ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board notes that Dr. D.B. concluded that the Veteran had left ankle ankylosis; however, he indicated that the left ankle was fixed in plantar flexion at less than 30 degrees and also fixed in dorsiflexion between 0 and 10 degrees.  These are contradictory findings.  Either the ankle is fixed in plantar flexion or fixed in dorsiflexion, but it cannot be fixed and immobile in both planes of motion.  On its face, these findings are contradictory and lack probative value and are thus given no evidentiary weight.  The November 2009 and April 2014 VA examination reports are much more probative as the examiner performed range of motion studies and their conclusions that the Veteran did not have ankylosis are consistent with these studies.  

The Board also notes that the Dr. D.B indicated that the Veteran had malunion of the talus (astragalus); however, no diagnostic studies were performed or available for review when this conclusion was made.  Therefore, the Board finds the April 2014 VA examiner's conclusions more probative.  The examiner based his conclusions on April 2014 X-rays that showed no talar dome ostechondral abnormality.  The most competent and probative evidence reflects that the Veteran does not have a deformity of the os calcis or astragalus and he has not had an astragalectomy.  Therefore, Diagnostic Codes 5273 and 5274 are not applicable.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the symptomatology related to the Veteran's left ankle strain.  He has described symptomatology involving pain, limitation of motion, weakened movement, giving way, swelling, and stiffness.  Diagnostic Code 5271 specifically contemplates limitation of motion and impairment of the ankle.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 32, 37 (2011). 

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that an initial 20 percent rating, but no higher, for left ankle strain is warranted since the effective date of service connection.  


ORDER

Entitlement to an initial 20 percent rating, but no higher, for left ankle strain is granted since the effective date of service connection, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


